     Case 1:16-cv-12538-NMG Document 652 Filed 09/06/19 Page 1 of 46



                    United States District Court
                      District of Massachusetts

                                )
Malden Transportation, Inc., et )
al.,                            )
                                )         Civil Action No.
Plaintiffs,                     )         16-12538-NMG
                                )
          v.                    )         consolidated with:
                                )         16-12651-NMG
Uber Technologies, Inc. and     )         17-10142-NMG
Rasier, LLC,                    )         17-10180-NMG
                                )         17-10316-NMG
          Defendants.           )         17-10598-NMG
                                )         17-10586-NMG
                                )

                       MEMORANDUM OF DECISION

GORTON, J.

     This case involves a suit by the Anoush plaintiffs (taxi

medallion holders in the Greater Boston) who allege that Uber

Technologies, Inc. and Raiser, LLC (collectively “Uber” or

“defendants”) competed unfairly in the on-demand, ride-hail

Boston transportation market in violation of M.G.L. Chapter 93A,

§ 11 and Massachusetts common law. 1

     The Court presided over a seven-day bench trial in late

July, 2019, and early August, 2019, and now publishes its




1
 This decision pertains to the Anoush plaintiffs only as the
remaining plaintiffs (except for a few outliers) in the other
consolidated actions have entered into a stipulation of
dismissal. See Docket No. 651.

                                 - 1 -
         Case 1:16-cv-12538-NMG Document 652 Filed 09/06/19 Page 2 of 46



findings of fact and conclusions of law pursuant to Fed. R. Civ.

P. 52(a).

                               FINDINGS OF FACT

I. Parties

    1.     The Anoush plaintiffs (“plaintiffs” or “plaintiff

           corporations”) are 34 corporations in the business of

           leasing City of Boston taxicabs (and medallions that

           authorize their use) to independent drivers.         All 34

           corporations are owned and operated by the Tutunjian

           family which collectively controls 362 medallions. 2            The

           plaintiffs’ taxicabs are branded under the name “Boston

           Cab.”

    2.     The plaintiff corporations do not have employees

           themselves but, pursuant to individual and identical

           management agreements with EJT Management, Inc. (“EJT”),

           EJT conducts most of their day-to-day business.          EJT is

           also owned by the Tutunjian family.

    3.     Under the individual management agreements, EJT serves as

           an agent for the plaintiff corporations with respect to

           the collection of leasing revenue and the maintenance of

           leased taxicab vehicles for which it charges management


2 Prior to the “conduct period,” plaintiffs owned 372 medallions.
In 2014, they sold ten medallions for $700,000 apiece.
Plaintiffs allege damages only with respect to the 362
medallions currently owned.
                                     - 2 -
     Case 1:16-cv-12538-NMG Document 652 Filed 09/06/19 Page 3 of 46



       fees.   It also pays taxes and bills for plaintiffs.            EJT

       does not, however, own any of the medallions at issue.

4.     Boston Cab Dispatch, Inc. (“Dispatch”), also owned by the

       Tutunjian family, is a radio association that provides

       taxi dispatch services to its “membership.”         The 34

       corporate plaintiffs are all members and pay membership

       fees to “Dispatch.”

5.     Ed Tutunjian (“Mr. Tutunjian”) was the controlling

       shareholder of all 34 plaintiff corporations for most of

       the period of alleged unlawful conduct, i.e., June 4,

       2013, through August 4, 2016 (“the conduct period”).            He

       transferred his ownership interest in all the Tutunjian

       entities (34 plaintiff corporations, EJT and Dispatch) to

       his wife, Nancy Tutunjian, for no consideration in 2016.

6.     Mary Tarpy (“Ms. Tarpy”), the daughter of Ed and Nancy

       Tutunjian, is the president, secretary and treasurer of

       all 34 plaintiff corporations and is the president of EJT

       and Dispatch.    She has managed the day-to-day operations

       of the plaintiff corporations and EJT since mid-2013.            As

       the corporate secretary, Ms. Tarpy is also responsible

       for the corporate books and records of all plaintiff

       corporations and EJT.

7.     John Weeden (“Mr. Weeden”) serves as the accountant for

       the plaintiff corporations.       While Mr. Weeden maintained

                                 - 3 -
     Case 1:16-cv-12538-NMG Document 652 Filed 09/06/19 Page 4 of 46



       separate trial balances for each of the plaintiff

       corporations, EJT would compile the daily leasing

       transactions and corporate expenses (mostly transactions

       with EJT) within a general ledger.

8.     In 2013, Dispatch and EJT sued Uber for unfair

       competition.    That lawsuit was dismissed with prejudice

       in July, 2016.

9.     Uber is a Delaware corporation with its principal offices

       in San Francisco, California.       It is a technology company

       that uses a mobile software application (“app”) to match

       up potential riders with drivers seeking customers for

       prearranged transportation.

10.    Uber began providing transportation services in

       Massachusetts in 2011, well before the launch of its

       disputed ridesharing or peer-to-peer (“P2P”) service,

       UberX P2P.

11.    In October, 2011, Uber began a service called UberBLACK

       in Boston which allowed consumers to use an app on their

       phone to prearrange a ride in a livery vehicle with a

       livery licensed driver.      In Fall 2012, Uber began

       providing UberTAXI in Boston which allowed riders to

       arrange traditional taxi rides from medallion-licensed

       taxicabs through the Uber app.       In February, 2013, Uber

       offered UberX Livery which allowed riders to request

                                 - 4 -
      Case 1:16-cv-12538-NMG Document 652 Filed 09/06/19 Page 5 of 46



        rides from drivers with livery plates via the Uber app.

        UberX Livery fare rates were lower than UberBLACK which

        Uber considered a premium product.

  12.   Rasier, LLC (“Rasier”) is a wholly owned subsidiary of

        Uber that operates as a transportation network company

        (“TNC”) in Massachusetts.      References to “Uber” operating

        as a TNC apply equally to Rasier.

II.   Chapter 93A Liability

  A. Regulatory Framework

  13.   Historically, the City of Boston has regulated taxis

        under a set of municipal rules, ordinances and

        regulations (“Taxi Rules”) and the Boston Police

        Commissioner (“the Commissioner”) has the authority to

        regulate hackney carriages and stands.        The Commissioner

        may delegate his authority to the Inspector of Carriages,

        who is the Commander of the Hackney Carriage Unit (“HCU”

        or “Hackney Unit”).     The Hackney Unit has approximately

        12 assigned police officers but typically only two of

        those officers serve on the street during any one shift.

  14.   In 2008, the Commissioner issued the Hackney Carriage

        Rules and Flat Rate Handbook (“Rule 403”), which

        regulates hackney carriage fares, medallions and hackney

        licenses, among other things.

  15.   Rule 403 defines a “hackney carriage” as

                                  - 5 -
  Case 1:16-cv-12538-NMG Document 652 Filed 09/06/19 Page 6 of 46



        a vehicle used or designed to be used for the
        conveyance of persons for hire from place to place
        within the city of Boston. . . . Also known as a
        taxicab or taxi.

16.   Rule 403 sets forth leasing and shift rates and taximeter

      rates.   It establishes various vehicle and driver

      requirements for hackney carriages, including that each

      vehicle have a taxi medallion, be driven by a licensed

      hackney carriage driver and bare evidence of membership

      in a radio dispatch association.

17.   Rule 403 also recognizes Boston’s Vehicle for Hire

      Ordinance (“the Boston Ordinance”) which provides, in

      relevant part:

        no person, firm, or corporation driving or having
        charge of a taxicab or other private vehicle shall
        offer the vehicle for hire for the purposes of
        transporting, soliciting and/or picking up a passenger
        or passengers unless said person is licensed as a
        hackney driver and said vehicle is licensed as a
        hackney carriage by the Police Commissioner.
      City of Boston Code 16-15.05: Vehicle for Hire Ordinance.

18.   From 2007 to 2008, Captain Robert Ciccolo (“Captain

      Ciccolo”) served as the Commander of the Hackney Unit.

      Captain Ciccolo credibly testified that under his

      command, the Hackney Unit issued tickets to unlicensed

      vehicles engaged in street hails (in violation of the

      Boston Ordinance), but not to vehicles conducting

      prearranged rides, regardless of whether the vehicles had

      livery plates.

                              - 6 -
  Case 1:16-cv-12538-NMG Document 652 Filed 09/06/19 Page 7 of 46



19.   At some point, after Captain Ciccolo stepped down as

      Commander of the Hackney Unit and at the beginning of the

      conduct period, he informed the Commissioner (Ed Davis)

      and the Civilian Director of Hackney Licensing (Mark

      Cohen) of the Hackney Unit’s policy of not enforcing Rule

      403 with respect to prearranged livery rides.

20.   In November, 2013, William Evans became Police

      Commissioner of the City of Boston.      He served as

      Commissioner until the end of the conduct period in

      August, 2016.

21.   Captain Steven McLaughlin (“Captain McLaughlin”) served

      as Commander of the Hackney Unit from January, 2013, to

      May, 2014, under both Commissioners Davis and Evans.

      When he was Commander of the Hackney Unit, he instructed

      his officers not to ticket ridesharing vehicles unless

      they were involved in street hails.

B. Nelson Nygaard Report

22.   In 2013, the Boston Globe ran a series of articles on the

      Boston taxi industry.    Following that publication, Mayor

      Thomas Menino (“Mayor Menino”) commissioned the

      Nelson/Nygaard Boston Taxi Consultant Report (“the

      Report”).

23.   Although Uber declined to participate in the preparation

      of the Report, Captain McLaughlin, while Commander of the

                              - 7 -
  Case 1:16-cv-12538-NMG Document 652 Filed 09/06/19 Page 8 of 46



      Hackney Unit, asked the drafters of the Report to address

      how the Hackney Unit should regulate ridesharing services

      such as those provided by TNCs.

24.   The Report, which was published in October, 2013 (four

      months after Uber launched UberX P2P), concludes that

      TNCs and livery vehicles are not regulated and do not

      have a regulatory body providing oversight.       It further

      recommended that the Mayor establish an independent Taxi

      Advisory Committee (“TAC”).

25.   Senior management at Uber read the Report when it was

      issued in October, 2013, and concluded that it affirmed

      Uber’s understanding that the Taxi Rules did not apply to

      ridesharing.

C. Ridesharing Competitors and UberX P2P

26.   In March, 2013, Sidecar, a competitor to Uber, began the

      first P2P ridesharing program in Boston.       When that

      happened, Michael Pao (“Mr. Pao”), the General Manager of

      Uber in Boston at the time, informed Uber executives that

      the Boston Ordinance prohibits “for hire” private vehicle

      pickups.

27.   Sometime thereafter, Mr. Pao told Uber’s Head of Global

      Public Policy, Corey Owens (“Mr. Owens”), that Mr. Cohen

      (the Civilian Director of the Hackney Unit) had

      purportedly stated that there was almost no chance that

                              - 8 -
  Case 1:16-cv-12538-NMG Document 652 Filed 09/06/19 Page 9 of 46



      the Taxi Rules would be enforced against Sidecar.        That

      led senior Uber executives in Boston to believe that the

      Taxi Rules would not likely be enforced against Uber.

28.   In April, 2013, Uber publicly issued its national

      corporate policy (“the White Paper”) with respect to P2P

      ridesharing in cities where regulatory enforcement was

      ambiguous.   In the White Paper, Uber’s then-CEO Travis

      Kalanick stated:

        Uber will aggressively roll out ridesharing on its
        existing platform in any market where the regulators
        have given tacit approval. . . . If a competitor is
        operating for 30 days without direct enforcement
        against transportation providers, then Uber will
        interpret that as “tacit approval” of ridesharing
        activity.
29.   That same month, Meghan Joyce (“Ms. Joyce”) succeeded Mr.

      Pao as Uber’s Boston General Manager, a position she held

      until early 2015, when she was then succeeded by Cathy

      Zhou (“Ms. Zhou”).

30.   In May, 2013, Lyft, another Uber competitor began its P2P

      ridesharing service in Boston.

31.   Following Lyft’s entry into the Boston market, Uber

      accelerated its plan to launch its own P2P service, UberX

      P2P, which is the disputed conduct at issue in this case.

      During the week preceding its launch, Uber had several

      intra-management communications relating to the Boston

      Ordinance.   At that time, Ms. Joyce was familiar with the


                              - 9 -
  Case 1:16-cv-12538-NMG Document 652 Filed 09/06/19 Page 10 of 46



      Boston Ordinance and was specifically aware of the fact

      that violations could result in $500 fines.

32.   While Uber maintains that throughout the conduct period

      the Taxi Rules did not apply to ridesharing, just before

      the launch of UberX P2P, Mr. Pao stated that “[t]his

      would be the first time Uber would be launching in a

      market without formal or tacit approval.”       Despite that

      initial statement from Mr. Pao, the Court finds that such

      understanding later changed based on a series of

      conversations that Uber management had with City

      officials.

33.   On May 30, 2013, Mr. Owens, Uber’s Head of Global Public

      Policy, emailed Mayor Menino’s Chief of Staff, Mitchell

      Weiss (“Mr. Weiss”), a letter which was drafted, in part,

      by Ms. Joyce.   In that letter, Uber stated that it was

      “eager to participate in this innovative model” but only

      “as long as regulators allow this type of

      transportation.”    He requested that the City keep Uber

      informed of any “changes to Boston’s current policy of

      non-enforcement.”

34.   That same day Mr. Owens spoke with Mr. Weiss by

      telephone.   Mr. Owens reported back to his Uber

      colleagues that Mr. Weiss said, “just launch.”



                              - 10 -
  Case 1:16-cv-12538-NMG Document 652 Filed 09/06/19 Page 11 of 46



35.   The following day, on May 31, 2013, Mr. Owens

      communicated with Mr. Weiss again and asked him to let

      Uber know if there were to be “any impending change to

      the City’s interpretation or application of existing law

      in this area.”

36.   Although Mr. Weiss did not testify, the Court finds that

      the City’s lack of enforcement of the Taxi Rules against

      Uber competitors, public statements made after the launch

      and the testimony from hackney officers collectively

      corroborate Uber’s understanding of their communications

      with City officials prior to the launch of UberX P2P.

37.   Uber launched UberX P2P on June 4, 2013.

D. Requirements for UberX P2P Drivers

38.   For P2P, Uber did not require its drivers to have a

      commercial hackney license, a commercial livery license

      or a hackney medallion.     Drivers on the so-called “P2P

      platform” could drive their personal vehicles with a

      personal driver’s license and a valid license plate.

      Those drivers were, however, covered by Uber’s umbrella

      commercial insurance policy while transporting riders.

39.   Uber’s management knew that its UberX P2P ridesharing

      model would save Uber drivers thousands of dollars in

      fees in comparison to taxicab drivers.       At the time,

      plaintiffs estimated that the annual cost of leasing a

                              - 11 -
  Case 1:16-cv-12538-NMG Document 652 Filed 09/06/19 Page 12 of 46



      medallion in Boston was approximately $26,000, weekly

      radio association fees ranged from $20 to $88 and one-

      time retrofitting costs were around $3,600.        By avoiding

      such fees, Uber expected its drivers to earn 30% more

      income than a comparable taxicab driver.

40.   Unlike taxis, which are subject to fixed taxi fare rates,

      Uber set the variable prices for how much a customer

      would be charged per ride.

41.   Uber engaged in “surge pricing,” whereby Uber would

      charge more when customer demand was higher than driver

      supply.   Unlike taxis, Uber was able to increase prices

      during period of high demand and decrease them during

      periods of low demand.

42.   In October, 2013, Uber advertised to its customers that

      UberX P2P in Boston was 30% cheaper than comparable taxi

      rides.

E. Ticketing and Government Interactions

43.   In July, 2013, Uber became aware that some of its drivers

      were receiving citations from local law enforcement.

      During the conduct period, out of the millions of Uber

      trips, Uber drivers received 497 tickets, of which 277

      cited the Boston Ordinance.       Most of those tickets were

      issued between May, 2014, and December, 2014.        In 2015,



                               - 12 -
  Case 1:16-cv-12538-NMG Document 652 Filed 09/06/19 Page 13 of 46



      46 tickets were issued under the Boston Ordinance, but in

      2016, only three tickets were issued.

44.   In response to inquiries from drivers about citations

      received, Uber employees never told the drivers that

      UberX P2P was illegal.    Rather, Robert Hoyt (“Mr. Hoyt”),

      an Uber employee who managed communications with the

      drivers, informed ticketed drivers that the officers were

      merely “misinformed” about Uber’s commercial insurance

      policy and that he would submit the citations to Uber’s

      legal team.   He would then input information about the

      citations in a spreadsheet which Uber’s legal team could

      access.   Uber meticulously tracked its drivers’ citations

      throughout the conduct period.

45.   Uber reimbursed drivers who received tickets for

      prearranged rides but did not reimburse any drivers who

      were cited for street hails.      It did so in order to

      retain drivers and to alleviate the cost and hassle of

      appealing the citations, although some drivers were

      successful in appealing citations on their own.

46.   In 2014, the volume of citations reached its peak and

      Uber internally expressed serious concern.       At the height

      of it, the Boston Police Department and the Massachusetts

      State Police were issuing tickets in the range of $500 to

      $20,000 per week.

                               - 13 -
  Case 1:16-cv-12538-NMG Document 652 Filed 09/06/19 Page 14 of 46



47.   In February, 2014, Commissioner Evans stated during a

      radio interview that Uber was an unlicensed service but

      later rescinded that comment.     In April, 2014, Ms. Joyce

      met with Massachusetts State Police officers overseeing

      Logan Airport who stated they would not relent on

      ticketing until there was a legislative change.        One

      month later, however, Mayor Marty Walsh (“Mayor Walsh”)

      in response to a caller inquiry on a Boston radio program

      stated that the police, and the City, did not have

      jurisdiction over Uber.

48.   Internal documents show that during 2014, Ms. Joyce was

      skeptical that the Mayor’s Office was doing anything to

      stop the ticketing.    Uber management subsequently heard

      from one of its lobbyists that Dan Koh (“Mr. Koh”), Mayor

      Walsh’s Chief of Staff, was “dumfounded” as to why Uber

      drivers were being ticketed.     Mr. Koh later requested

      that Uber provide him with information about the

      citations and Uber complied.

49.   Ms. Joyce credibly testified that she had multiple

      conversations with Mr. Koh about the driver citations and

      she believed that Mr. Koh was in the process of stopping

      the issuance of citations.




                              - 14 -
  Case 1:16-cv-12538-NMG Document 652 Filed 09/06/19 Page 15 of 46



F. Taxi Advisory Committee

50.   In July, 2014, Mayor Walsh, established the Taxi Advisory

      Committee (“TAC”) to gather input from stakeholders in

      the transportation business to improve the taxi industry

      and to explore how the City of Boston might regulate

      other kinds of vehicles for hire.      TNCs, such as Uber and

      Lyft, were invited to participate, along with members of

      the taxi industry, Massachusetts State Police, the Boston

      Police Department Hackney Unit and other City of Boston

      officials.   Ms. Joyce participated on the TAC on behalf

      of Uber and eventually Ms. Zhou attended those meetings

      after she became General Manager.

51.   Although no City of Boston official ever told Uber that

      it was not allowed to operate in Boston, in November,

      2014, Ms. Joyce told her Uber colleagues that Chris

      English (“Mr. English”), the Chair of the TAC and policy

      advisor to the Mayor, made reference to the Taxi Rules

      during a conversation about how ridesharing may violate

      them.

52.   In December, 2014, Ms. Joyce testified at a Boston City

      Council hearing on ridesharing.      At that hearing, Ms.

      Joyce heard Mr. English reiterate that the goal of the

      TAC was to seek revisions to current regulations and to

      explore new regulations applicable to TNCs.        She also

                              - 15 -
  Case 1:16-cv-12538-NMG Document 652 Filed 09/06/19 Page 16 of 46



      heard testimony from Captain Gaughin and Lieutenant Lema,

      officers in the Hackney Unit under Commissioner Evans,

      about how Uber was flouting the law.

G. BTOA Litigation

53.   In January, 2015, the Boston Taxi Owners Association

      (“BTOA”) sued the City of Boston for its nonenforcement

      of Rule 403.   In its opposition to BTOA’s motion for

      preliminary injunction, the City of Boston stated that it

        has not enforced Rule 403 against TNCs [and that] the
        public’s interest is served by a for-hire
        transportation market full of choices. That market
        includes licensed taxicabs as well as buses, the MBTA,
        jitney carriages, livery vehicles, and TNCs, among
        other types of transportation.

54.   This Court denied BTOA’s motion for preliminary

      injunction and Uber followed that litigation closely.

H. Data Sharing Agreement

55.   In January, 2015, Uber entered into a data sharing

      agreement with the City of Boston.      The agreement was

      designed to give the City access to information about

      rides for hire in Boston for the purposes of traffic

      control and urban planning, recognizing that, at that

      time, there were “tens of thousands of Uber rides on the

      streets of Boston everyday.”




                              - 16 -
  Case 1:16-cv-12538-NMG Document 652 Filed 09/06/19 Page 17 of 46



I. State Regulations

56.   On January 2, 2015, the Massachusetts Department of

      Transportation (“MassDOT”) issued final regulations with

      respect to TNCs, which took effect later that month.           The

      regulations amended 540 CMR § 2.05 to include a new

      category of vehicles, Personal Transportation Network

      Vehicles (“PTN Vehicles”), which are defined as

        [a] private passenger motor vehicle that is used by a
        Transportation Network Company.

      The regulations also state that the Massachusetts

      Department of Public Utilities (“DPU”)

        shall act as the licensing authority to which a
        Transportation Network Company shall apply for a
        certificate to provide TNC Services.

57.   Following the issuance of the MassDOT regulations,

      Nicholas Zabriskie (“Mr. Zabriskie”), a public policy

      specialist at Uber, told Ms. Joyce that the “DPU does not

      have statutory authority to regulate us” and that

      legislation would still be needed for the regulations to

      be enforceable.   He later informed Ms. Zhou, that despite

      the state regulations, municipalities could still

      regulate Uber.

58.   On February 4, 2015, Massachusetts Governor Charlie Baker

      (“Governor Baker”) issued a press release directing the




                              - 17 -
  Case 1:16-cv-12538-NMG Document 652 Filed 09/06/19 Page 18 of 46



      DPU to issue public notice clarifying the status of TNCs

      in Massachusetts.    The press release stated that

        [t]he issuance permits TNC drivers to continue
        operating in the Commonwealth, while allowing the
        administration to begin discussions about a regulatory
        framework to ensure the enhanced safety of drivers and
        riders. . . . But, because a TNC licensing framework
        must be developed through legislation, the RMV
        regulations allow TNC drivers to use private vehicles
        for a six-month period, during which the Baker
        administration will develop a licensing framework.

59.   Mayor Walsh was quoted, in that same press release, as

      stating that he would collaborate with Governor Baker on

      a comprehensive regulatory framework for TNCs and would

      share the City’s TAC findings with respect to developing

      new city policies for TNCs.

60.   Uber representatives understood from the press release

      that Mayor Walsh supported the Baker administration in

      the effort to create a state-wide regulatory framework

      for TNCs.

61.   On February 6, 2015, the DPU issued a notice to Uber

      pursuant to the MassDOT regulations.       That notice, and

      three subsequent notices issued at six-month intervals,

      stated that the DPU would not issue TNC Certificates at

      that time.

62.   On April 24, 2015, Governor Baker issued another press

      release with respect to the regulatory framework.         The



                              - 18 -
    Case 1:16-cv-12538-NMG Document 652 Filed 09/06/19 Page 19 of 46



        press release gave notice of a “Phase-In Period” during

        which the proposed

          legislation allows for a phase-in of the law to ensure
          current operations are not disrupted as the framework
          and regulations are developed and finalized.

  63.   Despite Governor Baker’s announcement, Ms. Zhou attended

        a TAC hearing in May, 2015, after which she explained to

        her colleagues that Joel Barrerra of the Governor’s

        Office made clear that the state legislation set minimum

        standards and did not preempt municipalities from further

        regulation.

  64.   On July 31, 2016, the Massachusetts legislature enacted

        the TNC Act which preempts municipalities from regulating

        TNCs and gives regulatory jurisdiction of TNCs to the DPU

        and the Massachusetts Port Authority.

  65.   Governor Baker signed the TNC Act into law on August 5,

        2016, but it was not to apply retroactively.

Although the Court concludes below that Uber is not liable to
plaintiffs under Chapter 93A, it proceeds, nevertheless, to make
findings of fact on causation and damages for the sake of
completeness.
III. Causation

  A. Taxi Ridership

  66.   In 2012, there were approximately 14.6 million taxi rides

        completed in Boston.    By 2016, the number of taxi rides

        had decreased to just under 8 million.       From 2013 to

        2016, the number of trips in taxicabs leased by
                                - 19 -
  Case 1:16-cv-12538-NMG Document 652 Filed 09/06/19 Page 20 of 46



      plaintiffs annually declined by 50% (from 3.2 million to

      1.6 million).   Meanwhile, Uber had serviced approximately

      29 million rides during that three-year period.

B. Leasing Revenue

67.   Plaintiffs’ primary source of income is leasing revenue

      derived from the leasing of taxis and taxi medallions.

      Although plaintiffs’ leasing revenue increased from 2013

      to 2014, it decreased by 38% during the remainder of the

      conduct period (from $17.3 million in 2013, to $10.7

      million in 2016).

68.   Although Mr. Weeden testified that, other than the entry

      of UberX P2P and other ridesharing services in the

      market, he was unaware of any other factors which could

      have caused such a dramatic decline in leasing revenues,

      he did not describe what other factors he examined and

      acknowledged that ridesharing services other than Uber

      entered the market during the conduct period.

69.   Dr. Michael Williams (“Dr. Williams”), plaintiffs’

      causation and damages expert, testified that his leasing

      revenue regression model isolated the specific effects of

      Uber’s ridesharing business during the conduct period but

      he did not explain how he isolated those effects.




                              - 20 -
      Case 1:16-cv-12538-NMG Document 652 Filed 09/06/19 Page 21 of 46



  C. Medallion Value

  70.    On June 4, 2013, the average price for taxi medallions in

         Boston, Massachusetts was $637,500 per medallion.          The

         highest price paid for a medallion was $700,000 in 2014.

         On August 4, 2016, the going price of Boston taxi

         medallions was approximately $250,000.

  71.    The Court finds that, as both damages experts essentially

         agreed:

         a. medallions are akin to assets, the value of which is

           equal to the anticipated cash flow that the asset can

           generate;

         b. the anticipated cash flow is based on the leasing

           revenues that can be generated by use of a medallioned

           taxi (which depends on the willingness of drivers to

           lease a taxi); and

         c. the value of the medallions can be affected by other

           factors such as historical information, interest rates

           and regulatory events.

IV.   Damages

  A. Medallion Value
      With respect to the regression models and certain adopted

variables relied upon by Dr. Williams for his proposed

calculation of damages, the Court finds as follows:




                                  - 21 -
  Case 1:16-cv-12538-NMG Document 652 Filed 09/06/19 Page 22 of 46



72.   Dr. Williams’ medallion regression model is unreliable

      because:

      a. he conceded that medallion values can be affected by

        regulatory events and that his medallion regression

        model did not remove the effects of such events on the

        assumption they were not independent of the disputed

        conduct, thereby including Uber’s lobbying activities

        as part of the disputed conduct; and

      b. Laura Stamm (“Ms. Stamm”), defendants’ rebuttal

        expert, credibly criticized Dr. Williams’ medallion

        regression model on the grounds that it generated

        inaccurate price predictions at the beginning of the

        conduct period.    Using data from the benchmark period

        (i.e., before the conduct period), she compared the

        actual medallion price on June 4, 2013 (approximately

        $637,000) to Dr. Williams’ predicted medallion price

        (approximately $883,000).      The discrepancy of almost

        $250,000 in the benchmark period renders Dr. Williams’

        medallion regression model untenable.

73.   The Court finds that Dr. Williams’ leasing revenue

      regression model is unreliable because:

      a. he failed to include taxi driver hourly wages as a

        variable in his model even though he conceded that

        drivers’ wages and perceived economic health would

                              - 22 -
  Case 1:16-cv-12538-NMG Document 652 Filed 09/06/19 Page 23 of 46



        affect drivers’ decisions to lease medallions and did

        not explain his omission;

      b. Ms. Stamm credibly testified that the drastic change

        in predicted leasing revenues based on the addition of

        two variables (S&P 500 and taxi driver hourly wages)

        renders Dr. Williams’ model invalid; and

      c. Dr. Williams’ trial testimony was inconsistent, in

        that, at one point, he testified that his leasing

        revenue regression model accounted for all other

        factors, including the impact of expectations that TNC

        legislation would be enacted, but later conceded that

        his model did not account for anticipated regulatory

        development because the impact of such regulations is

        part of the disputed conduct.

74.   Even if the Court were to credit Dr. Williams’ two flawed

      regression models, it finds that the method by which he

      attempted to disaggregate the damages attributable to

      Uber is invalid for the following reasons:

      a. at trial, Dr. Williams testified, for the first time,

        that plaintiffs’ damages as a result of the decline in

        medallion value was $124 million.       Previously, he had

        calculated the same damages at $248 million but he did

        not explain the reason for the dramatic reduction;



                              - 23 -
Case 1:16-cv-12538-NMG Document 652 Filed 09/06/19 Page 24 of 46



   b. notwithstanding the shortcomings of his regression

     models, Dr. Williams’ prediction that the medallion

     price in the “but-for” world would reach nearly $1

     million assumes that the enactment of the TNC Act

     resulted from Uber’s conduct;

   c. Dr. Williams’ reduction of the alleged damages to

     account for Lyft’s 18.8% market share as of August 4,

     2016, does not resolve the issue that his “but-for

     world” assumes growth in taxi ridership but not

     competitive responses by either UberX Livery or Lyft;

   d. Dr. Williams did not explain how his ratio analysis,

     by which he divided the percentage reduction from his

     leasing revenue model (42.5%) by the percentage

     reduction from his medallion regression model (74.7%)

     to calculate the percentage of damages attributable to

     Uber per medallion (56.9%), actually disaggregated

     damages; and

   e. he used only the leasing revenue data from the period

     of July, 2015, to July, 2016, to calculate damages,

     despite having the leasing revenue data for the entire

     conduct period.




                            - 24 -
       Case 1:16-cv-12538-NMG Document 652 Filed 09/06/19 Page 25 of 46



  B. Lost Profits

  75.     Because Mr. Weeden calculated lost profits by relying on

          the but-for leasing revenues from Dr. Williams’

          discredited leasing regression model, the Court finds Mr.

          Weeden’s lost profits analysis unreliable as well.

  76.     The Court further finds that Mr. Weeden’s

          “reasonableness” check on Dr. Williams’ leasing

          regression model is invalid.      Mr. Weeden unrealistically

          assumed that plaintiffs’ medallions would be leased 24

          hours per day, 7 days per week, with 100% utilization in

          12-hour shifts.    He then summarily described “economic

          factors” that aligned with Dr. Williams’ predicted

          leasing revenues without identifying what those factors

          were.   Finally, Mr. Weeden testified that he considered a

          regulatory framework but did not describe the one he

          considered or its presumed effect.

                            CONCLUSIONS OF LAW

I. Chapter 93A Liability

  A. Unfair Conduct

  1.      To establish liability under Chapter 93A, commercial

          plaintiffs must prove 1) that defendants engaged in an

          unfair method of competition or committed an unfair or

          deceptive act or practice, as defined by M.G.L. c. 93A, §


                                   - 25 -
     Case 1:16-cv-12538-NMG Document 652 Filed 09/06/19 Page 26 of 46



        2, or the regulations promulgated thereunder; 2) a loss

        of money or property suffered as a result and 3) a causal

        connection between the loss suffered and the defendants’

        unfair or deceptive method, act or practice. Auto Flat

        Car Crushers, Inc. v. Hanover Ins. Co., 17 N.E.3d 1066,

        1074–75 (2014).

2.      Contrary to plaintiffs’ assertion, the fact that Uber did

        not comply with the Taxi Rules during the conduct period

        does not establish “unfair” conduct because an alleged

        statutory violation is neither necessary nor sufficient

        to prove a Chapter 93A claim. See Massachusetts Eye & Ear

        Infirmary v. QLT Phototherapeutics, Inc., 552 F.3d 47, 69

        (1st Cir. 2009).    Moreover, the Court reiterates its

        summary judgment ruling that neither the Malden nor the

        Katin decisions concludes that an unlicensed participant

        necessarily commits an unfair trade practice. See Malden

        Transportation, Inc. v. Uber Techs., Inc., 286 F. Supp.

        3d 264, 274 (D. Mass. 2017); Katin v. Nat’l Real Estate

        Info. Servs., Inc., No. CIV. A. 07-10882DPW, 2009 WL

        929554, at *10 (D. Mass. Mar. 31, 2009) (“engaging in the

        unauthorized practice of law may constitute an ‘unfair

        method of competition’ within the meaning of Chapter

        93A”) (emphasis added).      Thus, plaintiffs’ argument that



                                 - 26 -
     Case 1:16-cv-12538-NMG Document 652 Filed 09/06/19 Page 27 of 46



        the violation of the Taxi Rules, alone, constitutes

        unfair trade practice continues to be unavailing.

3.      Rather, to establish unfairness under Chapter 93A, § 11,

        plaintiffs must prove that the alleged unlawful conduct

        falls

          within at least the penumbra of some common-law,
          statutory, or other established concept of unfairness;
          is immoral, unethical, oppressive, or unscrupulous;
          and causes substantial injury to consumers [or
          business entities].

        Exxon Mobil Corp. v. Attorney Gen., 94 N.E.3d 786, 792

        (Mass. 2018); see also Manning v. Zuckerman, 444 N.E.2d

        1262, 1264 (1983) (noting that “Section 11 provides a

        private cause of action to a person who is engaged in

        business and who suffers a loss as a result of an unfair

        or deceptive act or practice by another person also

        engaged in business”) (internal quotations omitted).

        Specifically, the challenged misconduct must rise to the

        level of an

          extreme or egregious business wrong, commercial
          extortion, or similar level of rascality that raises
          an eyebrow of someone inured to the rough and tumble
          of the world of commerce.

        Peabody Essex Museum, Inc. v. U.S. Fire Ins. Co., 802
        F.3d 39, 54 (1st Cir. 2015) (citing Levings v. Forbes &
        Wallace, Inc., 396 N.E.2d 149, 153 (Mass. App. Ct. 1979)
        (Kass, J.)).

4.      In making that unfairness determination under § 11,

        courts consider the totality of the circumstances

                                 - 27 -
     Case 1:16-cv-12538-NMG Document 652 Filed 09/06/19 Page 28 of 46



        (Duclersaint v. Fed. Nat. Mortg. Ass’n, 696 N.E.2d 536,

        540 (Mass. 1998)), which includes the “nature of

        challenged conduct and [] the purpose and effect of that

        conduct” (Peabody Essex Museum, Inc., 802 F.3d at 54),

        “the standard of the commercial marketplace” and “the

        equities between the parties, including what both parties

        knew or should have known.” Ahern v. Scholz, 85 F.3d 774,

        798 (1st Cir. 1996) (internal citations and quotations

        omitted).

5.      Although the plaintiff corporations compete with Uber for

        riders in the for-hire vehicle industry, they have failed

        to prove that Uber, under the totality of the

        circumstances, committed an extreme or egregious wrong

        when they launched and continued to operate UberX P2P in

        Boston, Massachusetts throughout the conduct period.

6.      Because the City did not inform Uber that it was

        forbidden from operating its ridesharing services and

        Uber entered the ridesharing market only after becoming

        aware of the operation of other ridesharing companies

        (such as Sidecar and Lyft) in Boston without consistent

        observance of the Taxi Rules, the Court concludes that

        Uber acted in accordance with the standard of the

        commercial marketplace. See Ahern, 85 F.3d at 798.



                                 - 28 -
     Case 1:16-cv-12538-NMG Document 652 Filed 09/06/19 Page 29 of 46



7.      By announcing its corporate policy of tacit regulatory

        approval and specifically informing Mayor Menino’s Office

        about that new policy (to which the Mayor’s Office

        responded, “just launch”), Uber avoided acting

        “unscrupulously” or with the level of “rascality”

        necessary to sustain a Chapter 93A claim.        In fact,

        Uber’s attempt to clarify the regulatory applicability of

        the Taxi Rules with the City prior to the launch and

        thereafter was sufficiently transparent and consistent

        with the standard of the marketplace. See Cablevision of

        Bos., Inc. v. Pub. Improvement Comm’n of City of Bos.,

        184 F.3d 88, 94, 106 (1st Cir. 1999) (where the First

        Circuit dismissed a Chapter 93A claim when the City 1)

        postponed the implementation of a new policy, 2) informed

        defendant (plaintiff’s competitor) that it could proceed

        with operations at its own risk and 3) subsequently

        approved defendant’s conduct after the fact).

8.      That the City failed to take a definitive regulatory

        position publicly does not render Uber’s response an

        “extreme or egregious business wrong.” Peabody Essex

        Museum, Inc., 802 F.3d at 54.      In fact, when considering

        the equities of the parties, it is important to note that

        the taxi industry (which included the Tutunjian family)

        1) knew during the conduct period that the City was not

                                 - 29 -
     Case 1:16-cv-12538-NMG Document 652 Filed 09/06/19 Page 30 of 46



        consistently enforcing the Taxi Rules with respect to

        TNCs, 2) lobbied for consistent enforcement and 3) sued

        the City in an effort to require it to enforce such rules

        against TNCs. See Ahern, 85 F.3d at 798.

9.      Accordingly, Uber’s entry into the market was not

        “unfair” or “unscrupulous” when Uber 1) was not the first

        “unlawful” entrant, 2) thereafter competed in response to

        changing marketplace conditions and 3) sought to inform

        regulators that it intended to enter the market. See

        Boman v. Se. Med. Servs. Grp., No. 9501957, 1998 WL

        1182063, at *8, *13 (Mass. Super. Jan. 7, 1998) (finding

        no Chapter 93A violation where defendants may have

        violated state laws but did not act unfairly because they

        competed in response to changing marketplace conditions

        and industry uncertainties).

10.     Beyond those initial discussions with City

        representatives that preceded the launch, Uber continued

        to operate in accordance with statements and actions of

        government officials, such as:

        a. the 2013 Report, which was endorsed by the City and

          concluded that TNCs and livery vehicles are not

          regulated and lack a regulatory body;

        b. Mayor Walsh’s public interview statements that the

          City did not have jurisdiction over Uber;

                                 - 30 -
  Case 1:16-cv-12538-NMG Document 652 Filed 09/06/19 Page 31 of 46



      c. Uber’s inclusion as an important stakeholder on the

        TAC;

      d. the City’s position in a prior litigation that it was

        not enforcing Rule 403 against TNCs and that the

        public’s interest is served by a diverse for-hire

        transportation market;

      e. the City’s data-sharing agreement with Uber whereby

        Uber provided some of its ridesharing information;

      f. Governor Baker’s two press releases, in which Mayor

        Walsh joined, that 1) announced an impending state

        regulatory framework with respect to TNCs, 2) stated

        that TNCs could continue to operate and 3) established

        a “Phase-in Period” before regulations were enacted;

        and

      g. Certificates provided to Uber by the DPU which stated

        that it would not issue TNC Certificates at that time,

        consistent with Governor Baker’s announcement of a

        “Phase-In Period.”

11.   Moreover, the continued interaction and ongoing working

      relationship between Uber management and City officials

      make it clear that the City was aware of Uber’s P2P

      operations but chose not to prohibit it. See F.T.C. v.

      Abbott Labs., 853 F. Supp. 526, 536–37 (D.D.C. 1994)

      (refusing to find that defendants acted unfairly under

                              - 31 -
  Case 1:16-cv-12538-NMG Document 652 Filed 09/06/19 Page 32 of 46



      the Federal Trade Commission Act where the federal

      government looked into the situation at the time, decided

      not to act and allowed the open market to prevail).

12.   To be clear, the Court does not conclude that Uber acted

      altruistically or in the best interest of the

      transportation industry as a whole.      Uber internally

      recognized that the Boston Ordinance might apply to TNCs,

      knew that Uber drivers were receiving citations for

      violations of the Taxi Rules and failed to inform those

      drivers that they might be subject to fines.        But even in

      that the regard, the totality of the circumstances

      demonstrates that the “significant concern” Uber

      expressed internally with respect to citations received

      was short-lived and relatively minor.       Out of some 29

      million Uber trips taken during the conduct period, 497

      citations issued to Uber drivers represented a relatively

      insignificant violation of the Taxi Rules.

13.   Moreover, during the peak period of the issuance of

      citations, Mayor Walsh publicly stated that the City

      lacked jurisdiction over Uber while Uber was

      simultaneously serving on the TAC in an effort to

      establish new regulations applicable to TNCs

      specifically.   Subsequently, Uber reached out to Mayor

      Walsh’s Chief of Staff, Dan Koh, who was genuinely

                              - 32 -
  Case 1:16-cv-12538-NMG Document 652 Filed 09/06/19 Page 33 of 46



      disturbed about the officers’ continued ticketing of

      prearranged rides through the Uber platform, contrary to

      the understanding of the Mayor.      Consistent with the

      understanding that hackney officers were improperly

      ticketing Uber drivers, Uber reimbursed those who picked

      up passengers through prearrangement on the UberX

      platform.   Accordingly, the Court concludes that Uber did

      not reimburse driver citations to undermine law

      enforcement but rather to minimize driver liability.

B. Good Faith

14.   Although the parties have addressed the concept of “good

      faith” at trial and in their submitted pleadings and the

      Court here responds in kind, the term is not

      substantively relevant in this case because plaintiffs

      are not required to prove that Uber acted in bad faith to

      prevail on their claims of liability.       Rather, the

      parties have presented evidence of “good faith” (or the

      lack thereof) and the Court draws conclusions here for

      the purpose of determining whether Uber’s conduct can be

      found to be “egregious” in light of the surrounding

      circumstances.

15.   Chapter 93A, § 2(a) provides that courts should be

        guided by the interpretations given by the Federal
        Trade Commission and the Federal Courts to section
        5(a)(1) of the Federal Trade Commission Act.

                              - 33 -
  Case 1:16-cv-12538-NMG Document 652 Filed 09/06/19 Page 34 of 46




16.   Plaintiffs assert that, consistent with federal court

      interpretations of the Federal Trade Commission Act (“the

      FTC Act”), “good faith” is not a defense to “unfairness”

      liability under the FTC Act and, consequently, under

      Chapter 93A.   That interpretation is, however, misleading

      because, although courts have rejected “good faith”

      defenses as to the deceptive prong of the FTC Act, they

      have not done so as to the unfairness prong (which is at

      issue here). See, e.g., F.T.C. v. Cyberspace.Com LLC, 453

      F.3d 1196, 1200, 1202 (9th Cir. 2006) (rejecting the

      defendant’s claim that he reasonably believed he was not

      violating the FTC Act when he distributed solicitation

      checks that deceptively charged individuals); Feil v.

      F.T.C., 285 F.2d 879, 896 (9th Cir. 1960) (finding that

      “[w]hether good or bad faith exists is not material, if

      the Commission finds that there is likelihood to

      deceive”) (emphasis added); F.T.C. v. Patriot Alcohol

      Testers, Inc., 798 F. Supp. 851, 855 (D. Mass. 1992)

      (rejecting a good faith defense when the FTC has proven

      the three elements of deceptive conduct: a

      representation, that is misleading and is material).

17.   To the extent plaintiffs argue that defendants are liable

      to them based upon Uber’s deception, an argument not


                              - 34 -
  Case 1:16-cv-12538-NMG Document 652 Filed 09/06/19 Page 35 of 46



      raised at summary judgment, plaintiffs have proffered

      insufficient evidence at trial to support such a claim.

18.   Moreover, evidence offered by Uber that it acted

      consistently with government representations is not

      considered by the Court as a “state of mind” or

      “reliance” defense to unfairness, as plaintiffs assert.

      Rather, such evidence is considered pursuant to a

      totality-of-the-circumstances inquiry and thus the Court

      rejects plaintiffs’ contention that Uber’s “good faith”

      is an impermissible defense to a finding of unfairness.

      See Duclersaint, 696 N.E.2d at 540.

19.   Uber’s decision to enter the transportation market and

      continue to operate was informed by a totality of

      positive statements received from the City both before

      and during the conduct period.      It leveraged regulatory

      ambiguity, its growing popularity among consumers, its

      ability to charge less than taxis and its knowledge that

      regulators would be reluctant to thwart the growth of a

      popular consumer product which afforded independent

      drivers better hourly wages.     That strategy, while

      aggressive and disruptive to the for-hire transportation

      market, is competition consistent with the “rough and

      tumble of the world of commerce.” Peabody Essex Museum,

      Inc., 802 F.3d at 54.

                              - 35 -
    Case 1:16-cv-12538-NMG Document 652 Filed 09/06/19 Page 36 of 46



  20.   Accordingly, based on the totality of the circumstances,

        the Court concludes that plaintiffs have not proved that

        defendants acted with the requisite, heightened standard

        of unfairness under § 11 of Chapter 93A and therefore

        defendants are not liable to plaintiffs.

  C. Damages

Even assuming plaintiffs had proved liability (which they have
not) and causation (as to which the Court declines to enter
conclusions of law in the absence of proof of liability),
plaintiffs have nonetheless failed to prove damages with
reasonable certainty for the following reasons:

  21.   As both the factfinder and arbiter of the law in a bench

        trial, the Court assumes the dual roles of determining 1)

        the credibility of the witnesses (including experts) and

        the weight to be accorded to their proffered testimony

        and 2) the reliability and relevance of the testimony.

        See Seahorse Marine Supplies, Inc. v. P.R. Sun Oil

        Co., 295 F.3d 68, 81 (1st Cir. 2002).

  22.   Under Massachusetts law, uncertainty as to the amount of

        damages does not bar recovery. Air Safety, Inc. v. Roman

        Catholic Archbishop of Bos., 94 F.3d 1, 4 (1st Cir. 1996)

        (internal citations and quotations omitted).        Plaintiffs

        must, however, establish their claim for damages

          upon a solid foundation in fact, and cannot recover
          when any essential element is left to conjecture,
          surmise or hypothesis.

        Id.

                                - 36 -
  Case 1:16-cv-12538-NMG Document 652 Filed 09/06/19 Page 37 of 46




23.   The calculation of damages in this case is dependent upon

      competing expert testimony with respect to regression

      analyses.   Much of the case law surrounding regression

      analysis arises in the context of loss causation in

      securities cases and proof of disparate impact in

      employment discrimination cases. See Reed Const. Data

      Inc. v. McGraw-Hill Companies, Inc., 49 F. Supp. 3d 385,

      399–400 (S.D.N.Y. 2014), aff’d, 638 F. App’x 43 (2d Cir.

      2016).   Nevertheless, the Court concludes that the

      articulated standards with respect to regression analysis

      are instructive where, as here, plaintiffs’ expert

      proffered regression analyses to calculate damages.

24.   Because the Court concludes that Dr. Williams’ testimony

      lacks probative value and is unreliable, plaintiffs have

      failed to prove damages with reasonable certainty. Astro-

      Med, Inc. v. Nihon Kohden Am., Inc., 591 F.3d 1, 19 (1st

      Cir. 2009) (“All that is required is a reasonable basis

      of computation and the best evidence obtainable.”).

      Accordingly, plaintiffs’ Chapter 93A claim is deficient

      not only for a failure to prove liability but also for

      failure to prove compensable damages.

25.   When assessing the reliability of expert testimony, the

      Court considers whether:


                              - 37 -
  Case 1:16-cv-12538-NMG Document 652 Filed 09/06/19 Page 38 of 46



      a. the subject testimony is based on sufficient facts or

        data;

      b. the testimony is the product of reliable principles

        and methods; and

      c. the expert has reliably applied those principles and

        methods to the facts of the case. Smith v. Jenkins,

        732 F.3d 51, 64 (1st Cir. 2013).

26.   When assessing the relevance of testimony, the Court must

      determine whether it “will assist the trier of fact to

      understand or determine a fact in issue.” Id.

27.   Dr. Williams’ leasing and medallion regression models are

      not credited or afforded significant weight because they

      fail to include major variables, see Bickerstaff v.

      Vassar Coll., 196 F.3d 435, 449 (2d Cir. 1999), as

      amended on denial of reh’g (Dec. 22, 1999)), such as:

      a. taxi driver hourly wages, despite the fact that Dr.

        Williams’ conceded that such wages and perceived

        economic health affects drivers’ decisions to lease

        medallions; and

      b. regulatory activity, the impact of which Dr. Williams

        did not explain because he assumed it was part of the

        disputed conduct.

28.   Because Dr. Williams failed to include major variables as

      part of either his medallion or leasing revenue

                              - 38 -
  Case 1:16-cv-12538-NMG Document 652 Filed 09/06/19 Page 39 of 46



      regression models, this Court does not afford them

      probative value.    Moreover, Dr. Williams’ omission of

      those variables amounts to a cherry-picking of data that

      renders his regression models unreliable. See Bricklayers

      & Trowel Trades Int’l Pension Fund v. Credit Suisse Sec.

      (USA) LLC, 752 F.3d 82, 92 (1st Cir. 2014).

29.   Furthermore, Dr. Williams’ medallion regression model and

      corresponding damages calculation are unreliable and

      irrelevant to the Court’s determination of damages for

      other reasons:

      a. Dr. Williams’ prediction of the medallion price on

        June 4, 2013, the first day of the conduct period,

        based upon his regression model was almost $250,000

        greater than the actual medallion price on that day

        (as empirically verified by the testimony of Ms.

        Stamm); and

      b. Dr. Williams also did not utilize reliable principles

        and methods to calculate disaggregated damages in

        that:

          i. he failed to provide any support or authority for

                his method of disaggregation (i.e., reducing the

                total predicted damages in the medallion

                regression model by the total predicted damages

                in the leasing regression model, both of which

                              - 39 -
  Case 1:16-cv-12538-NMG Document 652 Filed 09/06/19 Page 40 of 46



             assume that regulatory impacts are part of the

             disputed conduct);

         ii. he failed to demonstrate the “methodological

             underpinning” for his ratio analysis

             (Bricklayers, 752 F.3d at 95);

        iii. he failed to “rationally separate” damages from

             losses which are caused by the purely lawful

             competitive actions of defendants (MCI Commc’ns

             Corp. v. Am. Tel. & Tel. Co., 708 F.2d 1081, 1168

             (7th Cir. 1983));

         iv. he failed to explain how his alleged

             disaggregation accounted for the regulatory

             impact but not the other lawful competitive

             responses of Lyft and UberX Livery (see

             Bricklayers, 752 F.3d at 95); and

          v. he calculated damages based on leasing revenue

             from 2015 to 2016 only, despite being in

             possession of the leasing revenue data for every

             year in the conduct period (see Bricklayers, 752

             F.3d at 92).

30.   Because plaintiffs’ calculation of damages for reduced

      medallion value and lost profits are based upon

      unreliable and flawed regression models, plaintiffs have

      failed to prove damages with reasonable certainty.

                              - 40 -
      Case 1:16-cv-12538-NMG Document 652 Filed 09/06/19 Page 41 of 46



  D. Noerr-Pennington Doctrine

  31.    The Noerr-Pennington Doctrine derives from the right to

         petition in the First Amendment to the Constitution which

           shields from antitrust liability entities who join
           together to influence government action[,] even if
           they seek to restrain competition or to damage
           competitors.

         Davric Maine Corp. v. Rancourt, 216 F.3d 143, 147 (1st

         Cir. 2000).

  32.    Because Dr. Williams’ calculation of damages was based on

         his regression models which did not disaggregate the

         regulatory impacts, the Court concludes that he

         impermissibly attributed some of Uber’s petitioning

         activity in his causation and damages analysis in

         violation of the Noerr-Pennington Doctrine.

  E. Conclusion

  33.    Because plaintiffs have not demonstrated that defendants’

         conduct amounted to an extreme or egregious business

         wrong and have further failed to prove damages with

         reasonable certainty, judgment will be entered for

         defendants on plaintiffs’ Chapter 93A claim.

II.   Res Judicata

  34.    As an affirmative defense enumerated in Federal Rule of

         Civil Procedure 8(c), res judicata is normally waived

         unless raised in the answer. Davignon v. Clemmey, 322


                                  - 41 -
  Case 1:16-cv-12538-NMG Document 652 Filed 09/06/19 Page 42 of 46



      F.3d 1, 15 (1st Cir. 2003).      Exceptions to that rule may

      be invoked if, inter alia,

        (i) the defendant asserts it without undue delay and
        the plaintiff is not unfairly prejudiced by any delay,
        or (ii) the circumstances necessary to establish
        entitlement to the affirmative defense did not obtain
        at the time the answer was filed.
      Id. (internal citations omitted).

35.   Uber asserted its affirmative defense of res judicata at

      a time beyond the bounds of a “moderate delay.” See id.

      at 16.   Plaintiffs first filed their consolidated

      complaint in December, 2016, six months following the

      stipulation of dismissal in the Boston Cab Dispatch

      litigation and amended their complaint at least three

      times thereafter.    Uber filed a responsive pleading to

      each amended complaint but, despite being a party to the

      prior litigation, did not assert res judicata as an

      affirmative defense until summary judgment. Cf. Bos. Sci.

      Corp. v. Schneider (Europe) AG, 983 F. Supp. 245, 254 (D.

      Mass. 1997), dismissed sub nom. Bos. Sci. Corp.v.

      Schneider (USA) Inc., 152 F.3d 947 (Fed. Cir. 1998)

      (allowing defendant’s res judicata defense to proceed

      because 1) the precluding event did not occur until after

      the answer was filed and 2) there was no question that

      plaintiff was aware of the preclusion issue).




                              - 42 -
  Case 1:16-cv-12538-NMG Document 652 Filed 09/06/19 Page 43 of 46



36.   This Court disagrees with Uber’s contention that

      plaintiffs had ample opportunity to respond to the

      defense.   Uber has offered no rebuttal to the claim that

      plaintiffs became aware of the res judicata defense only

      shortly before the close of fact discovery and its

      suggestion that plaintiffs knew of the first suit and

      that the defense was discussed during depositions is not

      adequate notice. See Davignon, 322 F.3d at 16 (finding

      that inquiries at a deposition regarding a prior

      settlement agreement did not amount to adequate notice

      for purposes of res judicata).

37.   Moreover, while plaintiffs’ untimely submission of errata

      sheets may have been designed to defeat summary judgment,

      such evidence, without more, is insufficient to impute

      unethical intent to plaintiffs’ counsel, particularly

      where defendants had multiple opportunities to place

      plaintiffs on formal notice of the affirmative defense of

      res judicata.

38.   Had Uber adequately disclosed the defense without undue

      delay, plaintiffs would have been able to probe further

      the matter during discovery. Cf. Lafreniere Park Found.

      v. Broussard, 221 F.3d 804, 808 (5th Cir. 2000) (allowing

      defendants to raise the affirmative defense at summary

      judgment because 1) there was ample time (14 months)

                              - 43 -
  Case 1:16-cv-12538-NMG Document 652 Filed 09/06/19 Page 44 of 46



      between the filing and judgment and 2) the plaintiff was

      not prejudiced in its ability to challenge the defense).

39.   Moreover, the First Circuit has held that postponements

      become “far less tolerable” where defendants have

      tendered “no justification” for the belated assertion of

      the res judicata defense. Davignon, 322 F.3d at 16.            Uber

      has proffered no explanation, despite being a party to

      the prior litigation, as to why its delay is justified.

40.   Finally, Uber’s claim that the parties joint pretrial

      memorandum is binding on this issue is unavailing because

      1) procedurally, the Court did not issue a binding

      pretrial order and a joint pretrial memorandum is not an

      equivalent, 2) the Court, at summary judgment, made clear

      that Uber must also prove that it provided adequate

      notice (in addition to privity) for res judicata to bar

      the claims at issue and 3) even if the joint pretrial

      memorandum were binding upon the parties, it would not

      resolve the issue of unfair prejudice to the plaintiffs

      for the undue delay in asserting the defense.

41.   Because Uber has failed to prove that their assertion of

      the defense of res judicata was made without undue delay

      or does not constitute unfair surprise on plaintiffs, it

      fails as a matter of law.



                              - 44 -
    Case 1:16-cv-12538-NMG Document 652 Filed 09/06/19 Page 45 of 46



III. Common Law Claims

  A. Common Law Unfair Competition

  42.   This Court has previously held that plaintiffs’ common

        law claim of unfair competition is indistinguishable,

        both in fact and law, from their Chapter 93A claim.

        Malden Transportation, Inc., 286 F. Supp. 3d at 273 n.2.

        Because this Court finds that plaintiffs have not proven

        their Chapter 93A claim, their common law claim for

        unfair competition fails as well. See HipSaver Co. v.

        J.T. Posey Co., 490 F. Supp. 2d 55, 65 (D. Mass. 2007).

  B. Aiding and Abetting/Conspiracy to Engage in Unfair
     Competition

  43.   Massachusetts recognizes two kinds of civil conspiracy:

        1) true conspiracy and 2) conspiracy based on Section 876

        of the Restatement (Second) of Torts. Taylor v. Am.

        Chemistry Council, 576 F.3d 16, 34–35 (1st Cir. 2009).

  44.   True conspiracy is a rare cause of action in which

        plaintiffs must demonstrate that defendants

          had some peculiar power of coercion over plaintiff
          that they would not have had if they had been acting
          independently.

        Aetna Cas. Sur. Co. v. P & B Autobody, 43 F.3d 1546, 1563

        (1st Cir. 1994).   Consistent with its conclusion that

        defendants did not act “unfairly” under Chapter 93A, the

        Court further concludes that flooding the market with


                                - 45 -
    Case 1:16-cv-12538-NMG Document 652 Filed 09/06/19 Page 46 of 46



        Uber drivers does not amount to the kind of “coercion”

        anticipated by this narrow cause of action. Cf. Willett

        v. Herrick, 136 N.E. 366, 368 (1922) (where plaintiffs

        alleged that the defendants had worked together to

        manipulate the plaintiffs’ business holdings to acquire

        certain obligations for themselves).

  45.   The second kind of conspiracy, which plaintiffs have

        asserted in their claim of aiding and abetting, requires

        proof of an underlying tort. Taylor, 576 F.3d at 35.

        Because plaintiffs have failed to prove their Chapter 93A

        claim, and subsequently their claim for common law unfair

        competition, they have failed to prove an underlying

        tort.   Thus, their claim of aiding and abetting fails as

        matter of law.

                                 ORDER

     For the foregoing reasons, defendants are found not to have

violated Chapter 93A or plaintiffs’ common law claims.

Accordingly, judgment will enter for defendants.


So ordered.


                                         _/s/ Nathaniel M. Gorton____
                                         Nathaniel M. Gorton
                                         United States District Judge


Dated September 6, 2019

                                - 46 -
